NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



GARRETT LEE AVANT,                         )
DOC #S01284,                               )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D18-204
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for DeSoto
County; Don T. Hall, Judge.

Howard L. Dimmig, II, Public Defender,
and Ivy R. Ginsberg, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linda Katz, Assistant
Attorney General, Miami; Allison C.
Heim, Assistant Attorney General,
Tampa (substituted as counsel of
record); and Ryan Sydejko, Assistant
Attorney General for Appellee.


PER CURIAM.

             Affirmed.


BLACK, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.